Name: Council Regulation (EEC) No 1473/84 of 24 May 1984 derogating from Regulation (EEC) No 2915/79 as regards the application of annual tariff quotas for certain cheeses from Austria
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy
 Date Published: nan

 30 . 5 . 84 Official Journal of the European Communities No L 143/3 COUNCIL REGULATION (EEC) No 1473/84 of 24 May 1984 derogating from Regulation (EEC) No 2915/79 as regards the application of annual tariff quotas for certain cheeses from Austria in respect of the cheeses in question should therefore be introduced, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in the milk and milk products sector ('), as last amended by Regulation (EEC) No 856/84 (2), and in particular Article 14 (6) thereof, Having regard to the proposal from the Commission , Whereas points (c), (h), (n), (o) and (p) of Annex II to Council Regulation (EEC) No 2915/79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (3), as last amended by Regulation (EEC) No 1206/83 (4), lay down annual tariff quotas for Austria ; whereas, with a view to bringing their trade more closely in line with the real requirements of the market, Austria and the Community have agreed to alter some of these quantities for the years 1984 and 1985 ; whereas, to enable the Community to uphold the commitments already made, a derogation from the provisions relating to the annual tariff quotas allocated to Austria HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Annex II to Regulation (EEC) No 2915/79, for the years 1984 and 1985, the quantity of cheese originating in Austria :  under (a ) of the first indent of point (c) of 5 000 tonnes and under (a) of the second indent of point (c) of 3 000 tonnes shall be interchangeable up to the limit of 25 % of the said quantities ,  under (a) of point (h) of 3 700 tonnes shall be replaced by that of 3 750 tonnes,  under point (n), (o) and (p) of 1 500 , 800 and 150 tonnes respectively shall be replaced by a total quantity of 2 400 tonnes . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 May 1984. For the Council The President G. LANGAGNE (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 90, 1 . 4 . 1984, p. 10 . (') OJ No L 329, 24 . 12. 1979 , p. 1 . ( 4) OJ No L 132, 21 . 5 . 1983 , p. 3 .